Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose wherein the control circuit comprises a pre-charging circuit configured to generate a control signal according to a voltage across the capacitor and a current flowing through the capacitor in a pre-charging stage, in order to control the operation state of the switch.
Regarding to claim 15, the prior art fails to disclose c) controlling an order of energy storage of the plurality of capacitors by controlling the operation states of the switches; and d) controlling the capacitor to store energy according to a voltage across the capacitor and a current flowing through the capacitor.
Regarding to claim 21, the prior art fails to disclose b) controlling operation states of a plurality of switches that are respectively coupled in series with the capacitors according to the state information, in order to independently control each capacitor; and c) controlling the switch corresponding to a fault capacitor to be turned off immediately, when the fault occurs in the steady stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838